NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200512-U

                                Order filed November 29, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-20-0512
             v.                                        )       Circuit No. 12-CF-939
                                                       )
      SHIVAN ZEYNALI,                                  )       Honorable
                                                       )       Daniel L. Kennedy,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Hettel and Peterson concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: Plea counsel and postplea counsel both failed to exercise due diligence in assisting
                  defendant with his ineffective assistance of counsel claim.

¶2          Defendant, Shivan Zeynali, appeals from the Will County circuit court’s order dismissing

     defendant’s petition for relief from judgment. Defendant argues, among other things, that both plea

     counsel and the court failed to inform him of the immigration consequences of his plea, which

     involved mandatory deportation. We reverse and remand with directions.
¶3                                           I. BACKGROUND

¶4          On May 3, 2012, the State charged defendant with residential burglary. (720 ILCS 5/19-

     3(a) (West 2012)). Defendant entered a plea of guilty on July 26, 2013, in exchange for a sentence

     of seven years’ imprisonment with a recommendation for admission into the impact incarceration

     program. Defendant was 20 years old at the time of his plea.

¶5          On August 22, 2013, defendant filed a motion to reconsider sentence which was allowed

     without objection. Defendant was resentenced, by agreement, to four years’ imprisonment

     followed by two years’ mandatory supervised release (MSR).

¶6          After defendant’s release from the Department of Corrections (DOC) in December 2014,

     he was detained by the Immigration and Customs Enforcement (ICE) agency, as a conviction for

     residential burglary subjected defendant to deportation. See 8 U.S.C. § 1227(2)(A)(iii) (2012)

     (“Any alien who is convicted of an aggravated felony at any time after admission is deportable.”);

     id. § 1101(a)(43)(G) (“The term ‘aggravated felony’ means *** a burglary offense for which the

     term of imprisonment [is] at least one year.”).

¶7          On January 14, 2015, plea counsel filed a petition for relief from judgment pursuant to

     section 2-1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2014)). The

     petition sought to vacate defendant’s guilty plea because defendant was not advised that he would

     be deported for a conviction for residential burglary. The petition stated that defendant escaped his

     birth country of Iraq at the age of five, had no family in Iraq, and no ties to Iraq. Defendant stated

     he would not have pled guilty had he been aware of the immigration consequences. Multiple

     attempts were made to have the petition heard but defendant’s appearance was unable to be secured

     due to his federal detention. The petition was stricken from the court’s docket without prejudice.




                                                       2
¶8            New postplea counsel for defendant reinstated the petition in October 2020 without

       objection. The State filed a motion to dismiss the petition under section 2-615 of the Code (735

       ILCS 5/2-615 (West 2020)) arguing that defendant failed to state a claim upon which relief could

       be granted as he had not shown plea counsel was ineffective and the claim of ineffective assistance

       was improperly raised and should have been brought in a postconviction petition and not under

       section 2-1401. Postplea counsel filed no response. At the hearing on the State’s motion to dismiss

       on December 3, 2020, postplea counsel provided an affidavit from defendant supplementing the

       section 2-1401 petition. In it, defendant averred that he (1) had not been informed of the

       immigration consequences of his plea of guilty by plea counsel or the court, (2) would not have

       pled guilty had he known the immigration consequences, and (3) was currently on supervision

       with ICE and could be deported at any time. The court granted the State’s motion to dismiss.

       Defendant appeals.

¶9                                              II. ANALYSIS

¶ 10          Defendant argues that (1) the circuit court erred in granting the State’s motion to dismiss

       his section 2-1401 petition where his petition established a cause of action—ineffective assistance

       of counsel—upon which relief could be granted and where it was necessary to allow the claim to

       proceed as a section 2-1401 petition to achieve the ends of justice; (2) if the claim could not be

       heard as a section 2-1401 petition, both plea counsel and postplea counsel for defendant failed to

       exercise due diligence in assisting defendant by failing to bring or convert the petition to a

       postconviction petition; and (3) postplea counsel failed to exercise due diligence in representing

       defendant in section 2-1401 proceedings where he failed to respond to the State’s motion or make

       cogent arguments at the hearing. We agree that defendant’s petition presents an arguable claim of

       ineffective assistance of counsel and that plea counsel and postplea counsel failed to exercise due


                                                       3
       diligence in assisting defendant for failing to bring this claim in an appropriate collateral

       proceeding to permit defendant to obtain relief.

¶ 11          Section 2-1401 of the Code provides a device by which final judgments and orders may be

       challenged more than 30 days after their entry. 735 ILCS 5/2-1401 (West 2020). The purpose of a

       section 2-1401 petition is to bring before the court facts not appearing in the record which, if

       known to the court and petitioner when judgment was entered, would have prevented its entry.

       In re Charles S., 83 Ill. App. 3d 515, 517 (1980). A meritorious defense under section 2-1401

       involves errors of fact, not law. People v. Pinkonsly, 207 Ill. 2d 555, 565 (2003). Section 2-1401

       proceedings are not an appropriate forum for ineffective assistance claims because such claims do

       not challenge the factual basis for the judgment. Id. at 566.

¶ 12          A motion to dismiss under section 2-615 of the Code challenges the legal sufficiency of

       the petition based solely on defects on the face of the pleading. In re Marriage of Van Ert, 2016

       IL App (3d) 150433, ¶ 14. A cause of action should not be dismissed under section 2-615 unless

       the petitioner cannot prove any set of facts that would entitle him to relief. Id.

¶ 13          In the present case, defendant raises no factual issues. Accordingly, the court did not err in

       granting the State’s section 2-615 motion to dismiss the section 2-1401 petition. Defendant argues

       he was denied effective assistance of counsel, which is not a claim suitably brought in a section 2-

       1401 petition. Nevertheless, defendant asks us to find that hearing the ineffective assistance of

       counsel claim is necessary to achieve the ends of justice, citing People v. Lawton, 212 Ill. 2d 285,

       298 (2004) in support of that contention. See id. (“Relief should be granted under section 2-1401

       when necessary to achieve justice. To accomplish that goal, the statute is to be construed

       liberally.”). The defendant in Lawton, having been subjected to sexually dangerous persons

       proceedings, brought an ineffective assistance of counsel claim in a section 2-1401 petition. Id. at


                                                          4
       287. The court reasoned that because persons who face involuntary commitment as sexually

       dangerous persons have a constitutional right to effective assistance of counsel, yet no access to

       seek relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2002)),

       some other remedy must be found for them. Lawton, 212 Ill. 2d at 297-301. Here, defendant’s

       section 2-1401 petition was filed shortly after his release from the DOC. Defendant was on MSR

       at the time of filing and, therefore, eligible to obtain relief under the Act. See People v. McDonald,

       2018 IL App (3d) 150507, ¶ 17 (“persons who have been released from the penitentiary but are

       still in DOC custody in the form of an MSR term may still file postconviction petitions”).

¶ 14          Next, defendant argues that, if we find the claim cannot be heard under section 2-1401,

       both plea counsel and postplea counsel failed to exercise due diligence in representing defendant—

       plea counsel when he filed the ineffective assistance claim within a section 2-1401 petition and

       postplea counsel when he failed to have the petition amended to a postconviction petition. In a 2-

       1401 proceeding, counsel is required to exercise due diligence. People v. Stoecker, 2020 IL

       124807, ¶ 42. In the exercise of due diligence, “counsel has an obligation, to the best of his or her

       legal ability, to make a cogent argument in support of petitioner’s section 2-1401 claims and to

       overcome any procedural hurdles where it can legally and ethically be done.” Id. The State

       concedes that both plea counsel and postplea counsel’s performance was deficient for failing to

       bring defendant’s ineffective assistance claim in the appropriate format; however, it argues

       defendant cannot establish prejudice since defendant’s underlying petition does not present an

       arguable claim of prejudice from his failure to be admonished by either plea counsel or the court.

       We disagree.

¶ 15          The Act provides a remedy for defendants whose convictions are tainted by a substantial

       denial of their constitutional rights. 725 ILCS 5/122-1(a) (West 2014). Since the Act requires a


                                                         5
       constitutional question, it is the appropriate format to bring claims of ineffective assistance of

       counsel.

¶ 16          At the first stage of postconviction proceedings, a petition that alleges ineffective assistance

       of counsel may not be summarily dismissed if it is arguable that: (1) counsel’s performance fell

       below an objective standard of reasonableness; and (2) the defendant was prejudiced. People v.

       Hodges, 234 Ill. 2d 1, 17 (2009). A criminal defendant receives constitutionally deficient

       assistance where counsel fails to advise a defendant that his guilty plea carries a risk of deportation.

       Padilla v. Kentucky, 559 U.S. 356, 374 (2010). “It is quintessentially the duty of counsel to provide

       [their] client with available advice about an issue like deportation and the failure to do so ‘clearly

       satisfies the first prong of the Strickland analysis.’ ” Id. at 371 (quoting Hill v. Lockhart, 474 U.S.

       52, 62, (1985) (White, J., concurring, joined by Stevens, J.)).

¶ 17          To show prejudice in the context of a plea, the defendant must demonstrate that but for

       plea counsel’s error, there is a reasonable probability that he would not have pled guilty and would

       have insisted on going to trial. Lockhart, 474 U.S. at 62. In cases such as this, where defendant

       claims that counsel failed to advise him as to the immigration consequences of his plea, defendant

       “must convince the court that a decision to reject the plea bargain would have been rational under

       the circumstances.” Padilla, 559 U.S. at 372. “A defendant facing potential deportation may show

       that his decision to reject a plea offer and go to trial is rational without showing that he would have

       likely succeeded at trial.” People v. Deltoro, 2015 IL App (3d) 130381, ¶ 22. Prejudice in cases

       involving counsel’s failure to advise a defendant as to the immigration consequences of his guilty

       plea does not require the existence of a plausible trial defense. Id. ¶ 24.

¶ 18          Here, defendant’s allegations, taken as true, establish that he was arguably prejudiced by

       plea counsel’s deficient performance. Defendant alleged that he: (1) escaped from Iraq when he


                                                          6
       was five years old, (2) had no family remaining in Iraq, and (3) had no ties to Iraq. Defendant also

       stated that he was under ICE supervision and could be deported at any time. Where defendant had

       been in the United States for 15 years, most of his life, with bonds and familial ties to this country,

       and where his family did not merely leave his birth country but fled from it, with no remaining ties

       to that country, a decision to reject the plea bargain could easily be viewed as rational, regardless

       of the strength of the case against him. See People v. Guzman, 2014 IL App (3d) 090464, ¶ 35

       (“[D]efendant’s family ties and bonds to the United States provide a rational basis to reject a plea

       deal. [Citations.] As a result, defendant might have been willing to risk a lengthier prison sentence

       in exchange for even a slight chance of prevailing at trial and thereby avoiding deportation.”).

¶ 19          Because defendant’s petition adequately alleged that his plea counsel’s performance was

       arguably deficient and that he was arguably prejudiced by counsel’s errors, we find he presented

       the gist of an ineffective assistance claim. Consequently, defendant was prejudiced by both plea

       counsel and postplea counsel’s failure to bring and litigate his claim in the appropriate format, a

       postconviction petition. Defendant had been eligible to file a postconviction petition in 2015

       when his section 2-1401 petition was filed, however, he is no longer eligible to file a petition

       under the Act. While the court did not err in dismissing the section 2-1401 petition for the

       reasons stated above, this was a result of plea and postplea counsels’ lack of due diligence in

       filing the petition under an inapplicable statute and failing to seek leave to amend the petition to

       cite the applicable statute (the Act). It would be inappropriate to deny defendant an opportunity

       to pursue the applicable remedy because both plea counsel and postplea counsel failed to bring

       his claim under the Act rather than the Code. Accordingly, we must reverse the dismissal to

       reinstate defendant’s 2015 petition, and remand to the circuit court for further proceedings with




                                                         7
       directions that defendant be afforded the opportunity to amend his petition to a postconviction

       petition.

¶ 20                                            III. CONCLUSION

¶ 21           The judgment of the Will County circuit court is reversed, and the cause is remanded for

       further proceedings with directions that defendant be afforded the opportunity to amend his

       petition to a postconviction petition.

¶ 22           Reversed and remanded with directions.




                                                        8